Six, J.,
dissenting: No exceptions to the panel’s findings and conclusions are in the record. The panel found as one of its conclusions that respondent engaged in conduct involving dishonesty, fraud, deceit, or misrepresentation and engaged in conduct that is prejudicial to the administration of justice. MRPC 8.4(c) and (d) (1995 Kan. Ct. R. Annot. 340). I would follow In re Christian, 238 Kan. 451, 709 P.2d 987 (1985), and impose indefinite suspension.
McFarland, C.J., and Lockett, J., join the foregoing dissent.